 Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 1 of 53 PageID: 1



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


 TOM TARANTINO and ROCHELLE                      Case No. 3:19-cv-1115
 ROSEN, individually and on behalf of all
 others similarly situated,
                                                 CLASS ACTION COMPLAINT
             Plaintiffs,
                                                 JURY TRIAL DEMANDED
 v.

 JOHNSON AND JOHNSON PENSION
 AND BENEFITS COMMITTEE, PETER
 FASOLO, and JOHN DOES 1-10,

             Defendants.

               CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
                EMPLOYEE RETIREMENT INCOME SECURITY ACT

       Plaintiffs Tom Tarantino and Rochelle Rosen (“Plaintiffs”), by and through their attorneys,

file this Complaint on behalf of themselves and other similarly situated current and former

employees of Johnson and Johnson (“J&J” or the “Company”) who were participants in and

beneficiaries of the Johnson and Johnson Savings Plan (the “Plan”) and who were invested in the

Johnson and Johnson Common Stock Fund (the “Fund”) during the period of February 22, 2013

through January 25, 2019, inclusive (the “Class Period”). Plaintiffs allege the following based on

personal knowledge with respect to their own circumstances and based on information and belief

pursuant to the investigation of their counsel, which included a review of the Plan’s governing

documents; the Plan’s annual reports filed with the United States Securities and Exchange

Commission (“SEC”) and U.S. Department of Labor (“DOL”); discussions with Plan participants;

other SEC filings by J&J; other lawsuits against J&J; press releases and other public statements

issued by J&J; and media reports and analyses regarding J&J. Plaintiffs believe that substantial
 Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 2 of 53 PageID: 2



additional evidentiary support exists and will emerge for the allegations set forth herein after there

has been a reasonable opportunity for discovery.

                                    I.      INTRODUCTION

        1.     This is a class action brought pursuant to Section 502 of the Employee Retirement

Income Security Act (“ERISA”), 29 U.S.C. § 1132, against Johnson and Johnson’s Pension and

Benefits Committee (the “Committee”), known member of the Committee Peter Fasolo (“Fasolo”),

and unknown members of the Committee John Does 1-10 (collectively “Defendants”) by

participants in the Plan, and on behalf of the Plan, to recover many millions of dollars of damages

suffered in their retirement accounts due to breaches of fiduciary duties owed to them. Fiduciaries

of the Plan, who owed “the highest duty known to the law” to Plan participants, breached those

duties throughout the Class Period when they knew that J&J’s stock price had become artificially

inflated in value, which made the Fund, which primarily invested in J&J stock, an imprudent

investment under ERISA, thereby damaging the Plan and those Plan participants invested in the

Fund.

        2.     As fiduciaries, Defendants had responsibility for the Plan’s management,

operations and investments. They breached their fiduciary duties to the Plan and its participants

when, as, upon information and belief, high-level corporate insiders, they knew (or should have

known) as that J&J’s stock price had become artificially inflated due to undisclosed

misrepresentation and fraud, yet they took no action whatsoever to protect the Plan or Plan

participants from foreseeable resulting harm. They knowingly permitted Plan participants to

purchase and hold an imprudent investment that was disqualified under ERISA as well as

damaging to the Plan.




                                                  2
 Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 3 of 53 PageID: 3



       3.      Defendants were duty-bound to try to prevent, or at least to mitigate, any damage

caused by the fraud to the Plan and its participants. They could have mitigated the harm to Plan

participants by trying to effectuate, through personnel with disclosure responsibilities, corrective

public disclosures to cure the fraud consistent with the requirements of the federal securities laws,

thereby making J&J stock an accurately priced, prudent investment again.

       4.      Defendants could not reasonably have believed that taking this action would do

more harm than good to the Plan or to Plan participants. J&J stock traded in an efficient market.

As, upon information and belief, experienced senior executives, Defendants were—or should have

been—familiar with the rudimentary principles of how securities trade in efficient markets. Thus,

they would have known that correcting the Company’s fraud would reduce J&J’s stock price only

by the amount by which it was artificially inflated to begin with. They had no basis to believe that

any factor was distorting the market for J&J stock at the time—such as widespread short-selling

or liquidity problems or the like—and thus no reason to fear that public correction of the

Company’s fraud would reduce J&J’s stock price to anything but its true, accurate value.

       5.      Moreover, Defendants should have known that, the longer the artificial inflation of

the Company’s stock persisted, the greater the risk of reputational harm that would inure to J&J

upon revelation of the truth. When a public company like J&J prolongs a fraud, the likelihood of

a harsher price correction and a more lethargic price recovery increases. A prudent fiduciary would

take this increasing risk of harm to Plan participants into account in deciding whether and when to

act on the basis of inside information.

       6.      During the Class Period, and for decades prior, J&J has known its talc products,

including Johnson’s Baby Powder, contained asbestos fibers. Asbestos is classified by the U.S.

Environmental Protection Agency (“EPA”) as a human carcinogen and can cause ovarian cancer




                                                 3
 Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 4 of 53 PageID: 4



and mesothelioma. J&J misrepresented and failed to disclose the overwhelming danger that its

talc products posed to consumers, J&J’s significant liability related to its talc products, and that its

revenues from sales of its talc products were unsustainable due to their harmful and dangerous

nature.

          7.   These false and misleading statements, and J&J’s failure to disclose critical,

material information to the public, caused the market to improperly value J&J’s stock price. As a

result, Defendants, who knew that false and misleading statements were continuously made, also

knew that the Company’s misrepresentations had artificially inflated the price of J&J stock

throughout the Class Period. When media reports published during the September to December

2017 period finally revealed, according to documents J&J produced pursuant to a court order, that

J&J had known for decades that its talc products contained asbestos fibers, its stock price

plummeted to its true value, having dropped almost 17% from its Class Period high.

          8.   The Plan is sponsored by J&J for eligible employees and is a defined contribution

plan. This class action is brought on behalf of participants in the Plan who, during the Class Period,

invested in or held shares of the Fund through the Plan. Defendants in this case were all fiduciaries

of the Plan, and per the requirements of the ERISA statute to which they were subject, they were

responsible for monitoring and ensuring the prudence of the Plan’s investments. Among the most

important duties of the Plan fiduciaries was ensuring that each Plan investment option remained

prudent—including the Fund. Notwithstanding any language in the Plan that attempted to take

decision-making responsibility out of the hands of the Plan’s fiduciaries, each Plan fiduciary was

obliged under the law to ensure that investment of employee retirement funds in the Fund remained

a prudent option based on what each fiduciary knew at the time. This responsibility to ensure the

prudence of the Fund cannot be delegated or abnegated or otherwise avoided.




                                                   4
 Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 5 of 53 PageID: 5



       9.      Founded in 1886, J&J has become the world’s largest healthcare company. In its

own words, J&J believes “good health is the foundation of vibrant lives, thriving communities and

forward progress. That’s why for more than 130 years, we have aimed to keep people well at

every age and every stage of life.” However, upon information and belief, in 1957 J&J first became

aware of the presence of asbestos in the talc used to manufacture one of its flagship products,

Johnson’s Baby Powder. Since then, through the date of filing this action, J&J has continually

insisted that its talc products are safe and pure. Internal J&J memos throughout the 1960s and

1970s demonstrate not only the Company’s knowledge of asbestos in their talc products from

internal and external lab results, but also the Company’s growing fear over the effects this might

have on their profitable powder empire. Knowing that asbestos was present in its talc products,

J&J spent the following decades seeking to influence government agencies responsible for setting

acceptable limits of asbestos in consumer products by presenting only favorable lab results,

concealing unfavorable results, all while consistently assuring and reassuring consumers of the

safety of its talc products. Unbeknownst to investors, Company stock rose in artificially inflated

value throughout the years as J&J polluted consumers’ minds, and bodies, with misrepresentations.

       10.     J&J has been misrepresenting the link between its talc products and asbestos for

over 60 years, thereby spuriously enhancing the Company’s financial health. The truth finally

emerged on December 14, 2018 when both Reuters and The New York Times published the

shocking results of their investigations into internal J&J documents that only recently became

public. Those documents revealed that J&J knew that its talc products contained carcinogenic

asbestos and that the Company had concealed this fact from both government regulators and

consumers. J&J had been concerned for decades about losing its profitable powder empire and




                                                5
 Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 6 of 53 PageID: 6



put financial gain ahead of the health and well-being of the users of its products, including newborn

babies.

          11.    J&J’s stock traded at artificially high prices throughout the Class Period, rising as

high as $147.84 a share. But when the truth was finally disclosed to the public by the media, J&J’s

share price fell dramatically on massive trading volume, dropping nearly 17%, or $25.00 per share,

closing at a low on December 24, 2018 of $122.84. These price declines caused significant losses

and damages to Plan participants who were invested in the Fund.

          12.    The Plan fiduciaries knew or should have known that the Fund had become

imprudent during the Class Period due to undisclosed material facts that had artificially inflated

J&J’s stock price. All of the Defendants were fiduciaries of the Plan and owed a fiduciary duty of

prudence to Plan participants, and all of them were well-positioned not only to know that harm

was being done to those participants, but to take action to prevent that harm. Specifically,

Defendants were all high-level corporate insiders with firsthand knowledge of J&J’s misleading

disclosures to the market—and thus firsthand knowledge of the fact that J&J’s stock price was

artificially inflated.

          13.    Based on their knowledge, Defendants were duty-bound by ERISA to prevent harm

to the Plan and its participants from undisclosed or false material information which they knew

made the Fund an imprudent investment for retirement purposes. They knew that the Plan was

harmed with every purchase of Fund shares made at inflated prices, and that the Plan’s large

holdings of J&J stock were at risk for a sizeable downward price correction—and slower-than-

necessary price recovery—after the truth emerged.

          14.    Defendants, as high-level corporate insiders, should have tried to effectuate,

through personnel with disclosure responsibilities, truthful or corrective disclosures to cure the




                                                   6
 Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 7 of 53 PageID: 7



fraud and make the Fund a prudent investment again as they were required to do to fulfill their

fiduciary duty.

        15.       Plan participants who purchased shares of the Fund paid artificially high prices

during the Class Period. They suffered concrete financial harm to their retirement savings by over-

paying for J&J stock which, Defendants knew, or should have known, would fall sharply in value

when the truth came out and the stock corrected. When the fraud was revealed, J&J’s stock fell

by nearly 17%, or $25.00 per share. The Plan participants who purchased J&J stock were damaged

by overpaying this amount, and they bore this foreseeable loss which could have been avoided.

No matter what happens to the stock price in the future, these Plan participants sustained a loss

due to paying the excessive artificial price, and they will bear this loss even if J&J stock recovers

in the future.

        16.       Plan participants who simply held Fund shares suffered greater harm and damage

in this same manner from Defendants’ failure to act to end the fraud. While they held J&J shares

over the period of time when the stock price was artificially appreciating in value, they were

deceived by the false growth. They suffered greater losses when J&J’s stock price corrected, and

fell further due to the loss of management credibility. They also were deprived of the option of

transferring their shares into one of the different, prudent investment alternatives under the Plan,

which would have spared them from greater losses when the stock correction took place. Most

important, holders suffered a harsher correction than they would have had Defendants acted in a

timelier fashion.

        17.       Defendants could not have reasonably believed that trying to effectuate corrective

disclosure through personnel with disclosure responsibilities would do more harm than good to

the Plan or its participants. Moreover, the participation of the fiduciaries in an effort to conceal




                                                  7
 Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 8 of 53 PageID: 8



material information about the Company from Plan participants runs counter to ERISA’s

fundamental obligation that fiduciaries must communicate truthfully and accurately with those to

whom a fiduciary duty is owed.

       18.        Truthful disclosure was also needed to prevent worse future harm to the Plan and

J&J’s stock price. Indeed, the reputational harm to J&J is still being felt by shareholders over a

month later; the Company’s stock price has yet to recover from its significant decline following

the disclosure of J&J’s long-term knowledge of the presence of asbestos in its talc products.

       19.        Consider that, on the date of the disclosure discussed infra, J&J’s stock price

declined $25.00 per share, or over 17%, to close at $122.84 per share on December 24, 2018. Just

over a month later, on January 25, 2019, J&J stock opened trading at $128.13 per share; in other

words, the stock price is still far from having fully recovered from the late disclosure. A prudent

fiduciary, considering when to make a disclosure, would have taken into account the increased risk

that a prolonging of the stock’s artificial inflation would likely eventuate in this sluggish stock

price recovery.

       20.        Additionally, causing the issuance of corrective disclosure was arguably required

by the federal securities laws. By the very same mechanism that J&J could have used to make

corrective disclosures to the general public under the federal securities laws, it could also have

made disclosures to Plan participants, because Plan participants are, after all, part of the general

public. Defendants did not have to make a “special” disclosure only to Plan participants, but could

simply have caused one corrective disclosure to be made to the world and thereby simultaneously

satisfied their obligations under the federal securities laws and ERISA.

       21.        J&J’s decades-long concealment of the toxicity of one of its most popular products,

as well as the lawsuits and other inquiries that probed the Company’s program of public-health-




                                                   8
 Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 9 of 53 PageID: 9



endangering misrepresentation, made the eventual revelation of the asbestos in J&J’s talc products

virtually inevitable.   A fraud this massive, with consequences this far-reaching, could not

reasonably be concealed indefinitely, particularly once litigants began seeking discovery about

these products. Thus, the operative question for Defendants was not whether to disclose or not to

disclose this information; rather, it was whether to disclose it sooner or later. By the time the Class

Period began, it was simply not reasonable for Defendants to claim that concealment of asbestos

in the Company’s talc products still needed to be investigated or confirmed. The only real question

at that point was figuring out the best time to correct the stock’s artificial inflation and end the

imprudence of Plan participants’ retirement savings investment.           Given the inevitability of

disclosure as well as the increasing risk of a harsher correction and a slower recovery, the only

prudent option was to try to effectuate corrective disclosure as early in the Class Period as possible

through the regular reporting mechanisms of the securities laws.

       22.     But Defendants did not act. Instead, they breached their fiduciary duties to the Plan

and Plan participants. Defendants knew that asbestos was present in J&J’s talc products, that the

Company’s financial results and assurances of the products’ safety were false and misleading, and

that J&J’s stock price was artificially inflated and imprudent. Yet, Defendants failed to cause

corrective disclosures to be made, so Plan participants were harmed by overpaying for imprudent

stock at artificially inflated prices, and they were denied the opportunity to make informed

alternative investments.

       23.     Instead, Defendants allowed their employee Plan participants to whom they owed

their fiduciary duties to purchase and hold an imprudent investment throughout the Class Period

without taking action to protect them in any way. During that time, J&J’s stock price went from

approximately $148 per share to less than $123 per share, costing Plan participants many millions




                                                  9
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 10 of 53 PageID: 10



of dollars in retirement savings. Meanwhile, other investments in the Plan have fared far better,

and J&J faces lawsuits, significant losses, and a struggle to repair the serious damage to its

reputation and credibility. Defendants are directly responsible as fiduciaries for the enormous

harm that their breaches of their duties caused.

                              II.     JURISDICTION AND VENUE

        24.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 and ERISA § 502(e)(1), 29 U.S.C. § 1132(e)(1).

        25.     Venue is proper in this district pursuant to ERISA § 501 (e)(2), 29 U.S.C. §

1132(e)(2), because the Plan was administered in this district, some or all of the fiduciary breaches

for which relief is sought occurred in this district, and J&J is incorporated in New Jersey and

resides and maintains its primary place of business in this district.

        26.     Specifically, this district is an appropriate venue for this action because the Plan’s

Forms 5500 filed with the Internal Revenue Service identify the address of the Plan as being in

this district. Additionally, it is likely that many of the parties and potential witnesses are located

in, or are within close proximity to, this district.

                                           III.    PARTIES

        27.     Plaintiff Tom Tarantino is a Plan participant within the meaning of ERISA § 3(7),

29 U.S.C. § 1102(7). Until 2007, he was an employee of J&J, and he was and continues to be a

participant in the Plan. He purchased and held shares of the Fund in his Plan retirement savings

account during the Class Period.

        28.     Plaintiff Rochelle Rosen is a Plan participant within the meaning of ERISA § 3(7),

29 U.S.C. § 1102(7). Until 1994, she was an employee of J&J, and she was and continues to be a




                                                   10
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 11 of 53 PageID: 11



participant in the Plan. She purchased and held shares of the Fund in her Plan retirement savings

account during the Class Period.

       29.     Defendant Johnson and Johnson Pension and Benefits Committee is a committee

established by the governing documents of the Plan and is a “named fiduciary” of the Plan

according to those documents. The Committee was a Plan fiduciary pursuant to ERISA §

3(21)(A), 29 U.S.C. § 1002(21)(A), by virtue of having discretionary authority and control

regarding the management of the Plan and/or the Plan’s assets, throughout the Class Period.

       30.     Defendant Peter Fasolo was Executive Vice President, Chief Human Resources

Officer, and Chairman of the Johnson and Johnson Pension and Benefits Committee as well as the

Plan Administrator, and was therefore a Plan fiduciary pursuant to ERISA § 3(21)(A), 29 U.S.C.

§ 1002(21)(A), by virtue of having discretionary authority and control regarding the management

of the Plan and/or the Plan’s assets, throughout the Class Period. Fasolo was also a member of

Johnson and Johnson’s Executive Committee.

       31.     Defendants John Does 1-10, without limitation, are the unknown members of the

Johnson and Johnson Pension and Benefits Committee, any other committee(s) which

administered the Plan, and all members thereof. The identity of the committee(s) and the members

of the committee(s) which were responsible for carrying out the provisions of the Plan is currently

not known. John Does 1-10 are Plan fiduciaries pursuant to ERISA § 3(21)(A), 29 U.S.C. §

1002(21)(A), by virtue of having discretionary authority and control regarding the management of

the Plan and/or the Plan’s assets throughout the Class Period, and are believed to be employees of

the Company.




                                                11
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 12 of 53 PageID: 12



                                       IV.     THE PLAN

       32.     The Plan is a participant-directed defined contribution benefit plan which was

established on June 1, 1982 for eligible salaried and non-union hourly employees of the Company.

The Plan is sponsored by J&J and is subject to ERISA. The funding of the Plan is made through

employee and Company contributions.

       33.     Full-time salaried employees and certain non-union hourly, part-time and

temporary employees can contribute to the Plan. There is no service requirement for employee

contributions. Employees can defer a minimum of three percent up to a maximum of 50% of their

compensation into the Plan. Plan participants receive a Company matching contribution equal to

75% of the first six percent of their contributions. The Company matching contribution is invested

in the current investment fund mix chosen by the Participant.

       34.     The Plan’s governing documents include the Johnson & Johnson Savings Plan (As

Amended and restated effective as of January 1, 2008), which sets forth, among other things, the

identities of the “named fiduciaries” of the Plan and their powers and responsibilities with respect

to the Plan.

       35.     The Plan was established “for the purpose of providing retirement benefits to

Johnson & Johnson’s eligible employees.” (Preamble.) The Committee is a “named fiduciary” of

the Plan. (Plan § 12.02(a).) The Committee “shall control and manage the operation and

administration of the Plan….” (Plan § 12.01.)

       36.     Among the Committee’s powers is the authority to appoint, retain or remove third-

party “investment managers[]” responsible for the day-to-day oversight of the Plan’s investment

options, including the Fund, to “act as administrator of the Plan,” and to “[m]anage the investment

of the assets of the Plan.” (Plan § 12.03(c)(ii-iii).) The Committee is permitted by the Plan to




                                                12
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 13 of 53 PageID: 13



delegate to third parties “fiduciary responsibilities … in accordance [with] ERISA Section 405(c),”

although even if they do so they continue to retain significant fiduciary powers. (Plan §§ 12.02(b),

12.03.)

          37.   Despite its seemingly ample ability to delegate its powers under the Plan, the

Committee was still a fiduciary subject to ERISA, which forbids fiduciaries from offloading their

duties onto others entirely, however much they might want to do so. Thus, when the Committee—

particularly Committee member Fasolo—became aware of the artificial inflation of J&J’s stock

price, and the concomitant harm to Plan participants that this inflation would cause, they were still

obligated under ERISA to use what powers they had under the Plan to protect those participants

from harm.

          38.   As senior corporate officers, Fasolo and other members of the Committee should

have tried to effectuate, through personnel with disclosure responsibilities, truthful or corrective

disclosures to the public regarding the presence of asbestos in J&J’s talc products, thereby

ameliorating the problem of artificial inflation, complying with their fiduciary obligation to tell

the truth to Plan participants, and curing the fraud to make the Fund a prudent investment again.

          39.   Thus, when Fasolo and other members of the Committee became aware of the

artificial inflation of J&J’s stock price and the harm that it was causing Plan participants, they

should have taken action to protect Plan participants from further harm. Given his senior role and

membership on J&J’s Executive Committee, Fasolo was well positioned to petition fellow

Executive Committee members Alex Gorsky (“Gorsky”) and Dominic Caruso (“Caruso”), J&J’s

Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”), respectively, who had

considerable responsibility for the financial picture disclosed in J&J’s public filings, to make

truthful or corrective disclosures to the public regarding the presence of asbestos in J&J’s talc




                                                 13
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 14 of 53 PageID: 14



products. Thus, Fasoll could have made an effort to ensure that the public disclosures of J&J were

truthful, thus ensuring truthful communication with Plan participants and precluding further

distortion of J&J’s stock price. And, like other members of the Committee, Fasolo could have

disclosed his knowledge to his co-fiduciaries, including any others to whom he had delegated his

fiduciary responsibilities, to enable them to take action (as set forth above) to protect Plan

participants as well.

                            V.      THE FIDUCIARY BREACHES

       A.      Background

       40.     J&J was founded in 1887 and is engaged in the research and development,

manufacture and sale of a broad range of products in the health care field. The Company currently

has approximately 134,000 employees worldwide spread across more than 260 operating

companies. J&J is located in more than 60 countries, including the U.S., and sells products in

virtually all countries throughout the world.

       41.     J&J is organized into three business segments: Consumer, Pharmaceuticals, and

Medical Devices. The Consumer segment focuses on products used in the baby care, oral care,

beauty, over-the-counter pharmaceutical, women’s health and wound care markets; Johnson’s

Baby Powder is included in this line of products.

       42.     The Executive Committee of J&J is the principal management group responsible

for the strategic operations of the Company. This committee oversees and coordinates the

activities of the Company’s three business segments. Senior management groups at U.S. and

international operating companies are each responsible for their own strategic plans and the day-

to-day operations of those companies. Members of the Executive Committee include its Chairman,

Gorsky, who is also J&J’s CEO and Chairman of the Board, Vice Chairman Joaquin Duato

(“Duato”), who is a 28-year veteran of J&J and is responsible for the Company’s Consumer and


                                                14
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 15 of 53 PageID: 15



Pharmaceutical sectors, J&J’s CFO Caruso (through July 2018), Jorge Mesquita (“Mesquita”),

who is an Executive Vice President and Worldwide Chairman of the Consumer sector, Vice

Chairman Paul Stoffels, M.D. (“Stoffels”), who has been with J&J since 2002 and is the Chief

Scientific Officer, Michael Sneed (“Sneed”), who is a 36-year veteran of J&J and is the Executive

Vice President of Global Corporate Affairs and Chief Communications Officer, J&J’s General

Counsel Michael H. Ullmann (“Ullmann”), and new CFO, since July 2018, Joseph Wolk

(“Wolk”).

       43.     J&J’s most widely known and flagship consumer product is Johnson’s Baby

Powder. It first hit markets well over a century ago in 1894. Johnson’s Baby Powder has long

been marketed as a product useful to consumers of all ages and has been used generation after

generation. This seemingly innocent product, though, has been hiding a dark and deadly secret,

perhaps even since it hit stores in 1894—asbestos, a known carcinogen.

       44.     The primary ingredient in Johnson’s Baby Powder is talc, an inorganic material that

is extracted from the earth through mining and later refined for use in consumer products. Asbestos

naturally occurs underground near talc deposits. When viewed on a microscopic level, asbestos

looks like tiny dagger-like fibers which penetrate deep into human tissue and lead to lung cancer,

cancer of the voice box, ovarian cancer, and mesothelioma. The link between asbestos and ovarian

cancer has been reported since at least 1958; in 2011, the International Agency for Research on

Cancer named asbestos a “cause” of ovarian cancer.

       45.     Thousands of lawsuits against J&J have alleged that its talc products caused cancer,

yet J&J has always maintained the same position—“our products do not contain asbestos.”

However, in a recent asbestos-related ovarian cancer litigation, J&J was ordered by a court to

produce “troves of internal Johnson & Johnson documents” which tell an entirely different story—




                                                15
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 16 of 53 PageID: 16



J&J has known for decades that its talc products contained asbestos and the Company has gone to

great lengths to conceal this information from government regulators and consumers.

       46.     According to an article published by Reuters on December 14, 2018, “Johnson &

Johnson knew for decades that asbestos lurked in its Baby Powder,” internal J&J documents

examined by Reuters show that the Company was aware of “tainted J&J talc” as early as 1957.

Lab reports mentioned “fibrous and ‘acicular,’ or needle-like, tremolite.” Tremolite is a mineral

that in its naturally occurring fibrous form is classified as asbestos. Lab reports since then, all the

way into the early 2000s, showed similar findings.

       47.       A November 1967 memo written by William Ashton (“Ashton”), then J&J

executive who had been in charge of J&J’s talc supply for decades, again showed the presence of

tremolite. Traces of the mineral appeared when samples from a new talc mine located in Vermont

were tested. Just two years later, in 1969, Ashton penned a memo to a company doctor suggesting

that J&J rethink its approach. He wrote, “Historically, in our Company, Tremolite has been bad

… How bad is Tremolite medically, and how much of it can safely be in a talc base we might

develop?”    In response, J&J’s founder’s son, Robert Wood Johnson II, then-retired CEO,

expressed “concern over the possibility of the adverse effects on the lungs of babies or mothers.”

       48.     By the 1970s, asbestos was already widely known as the primary cause of

mesothelioma, this caused President Nixon to pass regulations setting limits on exposure to

asbestos dust in the workplace. In 1971, after receiving reports that “two unidentified brands of

cosmetic talc appeared to contain asbestos,” the U.S. Food and Drug Administration (“FDA”)

opened an inquiry. J&J quickly issued a clear public statement, “Our fifty years of research

knowledge in this area indicates that there is no asbestos contained in the powder manufactured

by Johnson & Johnson.” However, soon after the public statement, Mount Sinai researcher Arthur




                                                  16
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 17 of 53 PageID: 17



Langer informed J&J by letter that his team had found “relatively small” amounts of asbestos in

Johnson’s Baby Powder.

       49.     Throughout the remainder of the 1970s, J&J fought back against the “attack on

talc,” often by deceiving government regulators. In July of 1971, a delegation of scientists were

sent to Washington to meet with the FDA team investigating the presence of asbestos in talc

products. Both the FDA’s accounts and internal J&J records memorializing the meeting showed

that J&J talc contained asbestos, the FDA described it at levels “less than 1%” while J&J called it

“trace amounts.” As the FDA continued its investigation, J&J began sending samples of its talc

to private and university labs. Although results showed that some samples tested positive for

asbestos, those findings did not make it into J&J’s final report to the FDA; instead, J&J reported

that “the ‘results clearly show’ the samples tested ‘contain no chrysotile asbestos.’”

       50.     In 1973, J&J explored acquiring patents on a process being developed by a British

mineralogist to separate talc from tremolite. Tom Shelley, then director of J&J’s Central Research

Laboratories in New Jersey recognized that tremolite may one day be prohibited in talc products

and therefore a patent on the process of removing it would be valuable to the Company. Shelley

later penned a memo to one of J&J’s lawyers, “We will want to carefully consider the … patents

re asbestos in talc. It’s quite possible that we may wish to keep the whole thing confidential rather

than allow it to be published in patent form and thus let the whole world know.” The patent was

never acquired.

       51.     Around the same time in 1973, the FDA had finally proposed a rule limiting the

amount of asbestos contained in talc to 0.1%. Internal J&J documents show that the Company

recognized that it “may have problems” depending on the particular test the FDA would adopt for

detecting asbestos in talc. J&J proposed a x-ray scanning technique that would allow for an




                                                 17
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 18 of 53 PageID: 18



“automatic 1% tolerance for asbestos,” a level ten times that proposed by the FDA. However, J&J

failed in its efforts and shifted its focus to persuading the FDA that self-policing in the industry

was a better solution than government regulation. In support, J&J again provided lab results

showing that after testing samples over a 10-month period its talc contained no asbestos. Yet, just

as it had previously done, J&J’s report omitted contradictory findings from independent

laboratories. Sadly, the FDA abandoned its efforts to regulate asbestos levels in talc.

       52.     Astonishingly, at first blush, in 1976, the Cosmetic, Toiletry, and Fragrance

Association (“CFTA”), now known as the Personal Care Products Council, drafted voluntary

guidelines which limited asbestos levels in talc to 0.5%. However, looking deeper, it is important

to note two things: (i) the CFTA committee responsible for the guidelines was chaired by a then

J&J executive, and (ii) the testing procedure, x-ray scanning (the same method proposed by J&J

to the FDA a couple of years earlier, which is also the same method J&J has reportedly used for

decades), was not in fact designed to detect the most common type of asbestos. J&J appeared to

have won the “attack on talc” battle. For the next 16 years, J&J continued to produce and sell talc

products, endangering consumers and raking in profits, as the world seemed to adopt J&J’s

continued assertions that its talc products were safe.

       53.     In 1989, J&J sold its Vermont talc mines to Cyprus Minerals (“Cyprus”). Three

years later, in 1992, Cyprus flagged “important environmental issues” in internal memos. It had

found tremolite in its talc reserves, reserves from the Hammondsville mine, which was J&J’s

primary source of talc used to manufacture Johnson’s Baby Powder since 1966. Then again, in

2002 and 2003, the operators of the same Vermont talc mine discovered the presence of asbestos

fibers in talc that was used to produce Johnson’s Baby Powder sold in Canada.




                                                 18
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 19 of 53 PageID: 19



          54.   J&J’s talc safety research is best summed up by its own March 1975 internal memo,

                Our current posture with respect to the sponsorship of talc safety
                studies has been to initiate studies on as dictated by confrontation.
                This philosophy, so far, has allowed us to neutralize or hold in check
                data already generated by investigators who question the safety of
                talc … we minimize the risk of possible self-generation of scientific
                data which may be politically or scientifically embarrassing.

          55.   Various governmental and non-governmental organizations have recognized the

link between talc and cancer. Upon information and belief, in or about 1990, the FDA asked

manufacturers of surgical gloves to stop using talc in their products. In or about 1996, the FDA

asked the condom industry to stop dusting condoms with talc. In 2005, the Fifth Edition of “Myths

& Facts About Ovarian Cancer. What You Need to Know,” was published and listed “Use of Talc

(Baby Powder) in the Genital Area” as a risk factor. In 2006, the Canadian government classified

talc as a “very toxic, cancer causing substance.” In 2008, the Cancer Prevention Coalition

petitioned the FDA to require a prominent warning on talc products that frequent perineal talc

application increases the risk of ovarian cancer. In 2010, the International Association for the

Research of Cancer classified talc-based body powder as a human carcinogen. Both the National

Cancer Institute and American Cancer Society warn that genital talc use is a risk factor for ovarian

cancer.

          B.    J&J’s False Disclosures and Financial Reports

          56.   On February 22, 2013, the Company filed a Form 10-K for the fiscal year ended

December 30, 2012 (the “2012 10-K”) with the SEC, which provided the Company’s year-end

financial results and position and stated that the Company’s disclosure controls and procedures

were effective as of December 30, 2012. The 2012 10-K stated that Management’s Report on

Internal Control Over Financial Reporting “is incorporated herein by reference to the material

under the caption ‘Management’s Report on Internal Control Over Financial Reporting’ of the



                                                 19
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 20 of 53 PageID: 20



Annual Report, filed as Exhibit 13 to this Report on Form 10-K.” Exhibit 13 to the 2012 10-K

stated that the Company’s internal control over financial reporting was effective as of December

30, 2012. The 2012 10-K was signed by Executive Committee members Gorsky and Caruso. The

2012 10-K also contained signed certifications pursuant to the Sarbanes-Oxley Act of 2002

(“SOX”) by Gorsky and Caruso attesting to the accuracy of financial reporting, the disclosure of

any material changes to the Company’s internal controls over financial reporting, and the

disclosure of all fraud.

        57.     The 2012 10-K discussed J&J’s baby products, stating in pertinent part:

                The Consumer segment includes a broad range of products used in
                the baby care, skin care, oral care, wound care and women’s health
                care fields, as well as nutritional and over-the-counter
                pharmaceutical products, and wellness and prevention platforms.
                The Baby Care franchise includes the JOHNSON’S® Baby line of
                products.
        58.     The 2012 10-K discussed J&J’s commitment to “delivering high quality and

innovative products,” and its research activities of “demonstrating product efficacy and regulatory

compliance prior to launch,” stating in pertinent part:

                Research and Development

                Research activities represent a significant part of the Company’s
                businesses. Research and development expenditures relate to the
                processes of discovering, testing and developing new products,
                improving existing products, as well as demonstrating product
                efficacy and regulatory compliance prior to launch. The
                Company remains committed to investing in research and
                development with the aim of delivering high quality and
                innovative products…

                Environment
                The Company is subject to a variety of U.S. and international
                environmental protection measures. The Company believes that its
                operations comply in all material respects with applicable
                environmental laws and regulations.

                                          *      *        *


                                                 20
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 21 of 53 PageID: 21



                Management’s Objectives

                The Company manages within a strategic framework aimed at
                achieving sustainable growth. To accomplish this, the Company’s
                management operates the business consistent with certain strategic
                principles that have proven successful over time. To this end, the
                Company participates in growth areas in human health care and is
                committed to attaining leadership positions in these growth areas
                through the development of high quality, innovative products and
                services.
                (Emphasis added).

        59.     The 2012 10-K discussed the regulations that J&J is subject to, including U.S.

regulations concerning “product safety, efficacy, manufacturing, advertising, labeling and safety

reporting,” stating in pertinent part:

                Most of the Company’s businesses are subject to varying degrees of
                governmental regulation in the countries in which operations are
                conducted, and the general trend is toward increasingly stringent
                regulation. In the United States, the drug, device, diagnostics and
                cosmetic industries have long been subject to regulation by various
                federal and state agencies, primarily as to product safety, efficacy,
                manufacturing, advertising, labeling and safety reporting.

        60.     Exhibit 13 to the 2012 10-K discussed that the risks and uncertainties facing the

Company are, among others, “product efficacy or safety concerns resulting in product recalls or

regulatory action.”

        61.     Exhibit 13 to the 2012 10-K discussed the product liability cases against J&J’s

subsidiaries, while stating that its “subsidiaries are confident of the adequacy of the warnings and

instructions for use that accompany the products at issue,” stating in pertinent part:

                Certain subsidiaries of Johnson & Johnson are involved in numerous
                product liability cases. The damages claimed are substantial, and
                while these subsidiaries are confident of the adequacy of the
                warnings and instructions for use that accompany the products
                at issue, it is not feasible to predict the ultimate outcome of
                litigation. The Company has established product liability accruals
                in compliance with ASC 450-20 based on currently available
                information, which in some cases may be limited. Changes to the


                                                 21
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 22 of 53 PageID: 22



               accruals may be required in the future as additional information
               becomes available.

               (Emphasis added.)

       62.     On February 21, 2014, the Company filed a Form 10-K for the fiscal year ended

December 29, 2013 (the “2013 10-K”) with the SEC, which provided the Company’s year-end

financial results and position and stated that the Company’s disclosure controls and procedures

was effective as of December 29, 2013. The 2013 10-K stated that Management’s Report on

Internal Control Over Financial Reporting “is incorporated herein by reference to the material

under the caption ‘Management’s Report on Internal Control Over Financial Reporting’ of the

Annual Report, filed as Exhibit 13 to this Report on Form 10-K.” Exhibit 13 to the 2013 10-K

stated that the Company’s internal control over financial reporting was effective as of December

29, 2013. The 2013 10-K was signed by Executive Committee members Gorsky and Caruso. The

2013 10-K also contained signed SOX certifications by Gorsky and Caruso attesting to the

accuracy of financial reporting, the disclosure of any material changes to the Company’s internal

controls over financial reporting, and the disclosure of all fraud.

       63.     The 2013 10-K discussed J&J’s baby products, stating in pertinent part:

               The Consumer segment includes a broad range of products used in
               the baby care, skin care, oral care, wound care and women’s health
               fields, as well as nutritionals, over-the-counter pharmaceutical
               products and wellness and prevention platforms. The Baby Care
               franchise includes the JOHNSON’S® Baby line of products.

       64.     The 2013 10-K discussed J&J’s commitment to “delivering high quality and

innovative products,” and its research activities of “demonstrating product efficacy and regulatory

compliance prior to launch,” stating in pertinent part:




                                                 22
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 23 of 53 PageID: 23



                Research and Development

                Research activities represent a significant part of the Company’s
                businesses. Research and development expenditures relate to the
                processes of discovering, testing and developing new products,
                improving existing products, as well as demonstrating product
                efficacy and regulatory compliance prior to launch. The
                Company remains committed to investing in research and
                development with the aim of delivering high quality and
                innovative products…

                Environment

                The Company is subject to a variety of U.S. and international
                environmental protection measures. The Company believes that its
                operations comply in all material respects with applicable
                environmental laws and regulations.

                                          *      *       *

                The Company engages in areas of human health care where there is
                an opportunity to make a meaningful difference, and is committed
                to creating value by developing broadly accessible, high quality,
                innovative products and services.

                (Emphasis added).

        65.     The 2013 10-K discussed the regulations that J&J is subject to, including U.S.

regulations concerning “product safety, efficacy, manufacturing, advertising, labeling and safety

reporting,” stating in pertinent part:

                Most of the Company’s businesses are subject to varying degrees of
                governmental regulation in the countries in which operations are
                conducted, and the general trend is toward increasingly stringent
                regulation. In the United States, the drug, device, diagnostics and
                cosmetic industries have long been subject to regulation by various
                federal and state agencies, primarily as to product safety, efficacy,
                manufacturing, advertising, labeling and safety reporting.

        66.     Exhibit 13 to the 2013 10-K discussed that the risks and uncertainties facing the

Company are, among others, “product efficacy or safety concerns resulting in product recalls or

regulatory action.”



                                                 23
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 24 of 53 PageID: 24



       67.        Exhibit 13 to the 2013 10-K discussed the product liability cases against J&J’s

subsidiaries, while stating that its “subsidiaries believe they have substantial defenses,” stating in

pertinent part:

                  Certain subsidiaries of Johnson & Johnson are involved in numerous
                  product liability claims and lawsuits involving multiple products.
                  Claimants in these cases seek substantial compensatory and, where
                  available, punitive damages. While these subsidiaries believe they
                  have substantial defenses, it is not feasible to predict the ultimate
                  outcome of litigation. The Company has established product
                  liability accruals in compliance with ASC 450-20 based on currently
                  available information, which in some cases may be limited. Changes
                  to the accruals may be required in the future as additional
                  information becomes available.

                  (Emphasis added).

       68.        On May 12, 2014, J&J issued the following statement in an article published by

Fox 32, titled “Popular Baby Powder Allegedly Caused Cancer in Pro-Figure Skater”:

                  We have no higher responsibility than the health and safety of
                  consumers who rely on our products. It is important for consumers
                  to know that the safety of cosmetic talc is supported by decades of
                  scientific evidence and independent peer- reviewed studies.

       69.        On February 24, 2015, the Company filed a Form 10-K for the fiscal year ended

December 28, 2014 (the “2014 10-K”) with the SEC, which provided the Company’s year-end

financial results and position and stated that the Company’s disclosure controls and procedures

was effective as of December 28, 2014. The 2014 10-K stated that Management’s Report on

Internal Control Over Financial Reporting “is incorporated herein by reference to the material

under the caption ‘Management’s Report on Internal Control Over Financial Reporting’ of the

Annual Report, filed as Exhibit 13 to this Report on Form 10-K.” Exhibit 13 to the 2014 10-K

stated that the Company’s internal control over financial reporting was effective as of December

28, 2014. The 2014 10-K was signed by Executive Committee members Gorsky and Caruso. The




                                                   24
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 25 of 53 PageID: 25



2014 10-K also contained signed SOX certifications by Gorsky and Caruso attesting to the

accuracy of financial reporting, the disclosure of any material changes to the Company’s internal

controls over financial reporting, and the disclosure of all fraud.

       70.     The 2014 10-K discussed J&J’s baby products, stating in pertinent part:

               The Consumer segment includes a broad range of products used in
               the baby care, oral care, skin care, over-the-counter pharmaceutical,
               women’s health and wound care markets. Baby Care includes the
               JOHNSON’S® Baby line of products.

       71.     The 2014 10-K discussed J&J’s commitment to “delivering high quality and

innovative products,” and its research activities of “demonstrating product efficacy and regulatory

compliance prior to launch,” stating in pertinent part:

               Research and Development

               Research activities represent a significant part of the Company’s
               businesses. Research and development expenditures relate to the
               processes of discovering, testing and developing new products,
               improving existing products, as well as demonstrating product
               efficacy and regulatory compliance prior to launch. The
               Company remains committed to investing in research and
               development with the aim of delivering high quality and
               innovative products…

               Environment

               The Company is subject to a variety of U.S. and international
               environmental protection measures. The Company believes that its
               operations comply in all material respects with applicable
               environmental laws and regulations.

                                          *       *       *

               The Company engages in areas of human health care where there is
               an opportunity to make a meaningful difference, and is committed
               to creating value by developing broadly accessible, high quality,
               innovative products and services.

               (Emphasis added).




                                                 25
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 26 of 53 PageID: 26



        72.       The 2014 10-K discussed the regulations that J&J is subject to, including U.S.

regulations concerning “product safety, efficacy, manufacturing, advertising, labeling and safety

reporting,” stating in pertinent part:

                  Most of the Company’s businesses are subject to varying degrees of
                  governmental regulation in the countries in which operations are
                  conducted, and the general trend is toward increasingly stringent
                  regulation. In the U.S., the drug, device, diagnostics and cosmetic
                  industries have long been subject to regulation by various federal
                  and state agencies, primarily as to product safety, efficacy,
                  manufacturing, advertising, labeling and safety reporting.

        73.       Exhibit 13 to the 2014 10-K discussed that the risks and uncertainties facing the

Company are, among others, “product efficacy or safety concerns resulting in product recalls or

regulatory action.”

        74.       Exhibit 13 to the 2014 10-K discussed the product liability cases against J&J’s

subsidiaries, while stating that its “subsidiaries believe they have substantial defenses,” stating in

pertinent part:

                  Certain subsidiaries of Johnson & Johnson are involved in numerous
                  product liability claims and lawsuits involving multiple products.
                  Claimants in these cases seek substantial compensatory and, where
                  available, punitive damages. While these subsidiaries believe they
                  have substantial defenses, it is not feasible to predict the ultimate
                  outcome of litigation. The Company has established product
                  liability accruals in compliance with ASC 450-20 based on currently
                  available information, which in some cases may be limited. In
                  addition, product liability accruals can represent projected product
                  liability for thousands of claims around the world, each in different
                  litigation environments and with different fact patterns. Changes to
                  the accruals may be required in the future as additional information
                  becomes available.

                  (Emphasis added).

        75.       On April 8, 2015, J&J stated on its website that:

                  Various agencies and governmental bodies have examined whether
                  talc is a carcinogen, and none have concluded that it is. These



                                                   26
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 27 of 53 PageID: 27



               include the U.S. Food and Drug Administration and National
               Toxicology Program, part of the U.S. Department of Health and
               Human services.

       76.     On February 24, 2016, the Company filed a Form 10-K for the fiscal year ended

January 3, 2016 (the “2015 10-K”) with the SEC, with the SEC, which provided the Company’s

year-end financial results and position and stated that the Company’s internal control over financial

reporting and disclosure controls and procedures were effective as of January 3, 2016. The 2015

10-K was signed by Executive Committee members Gorsky and Caruso. The 2015 10-K also

contained signed SOX certifications by Gorsky and Caruso attesting to the accuracy of financial

reporting, the disclosure of any material changes to the Company’s internal controls over financial

reporting, and the disclosure of all fraud.

       77.     The 2015 10-K discussed J&J’s commitment to “delivering high quality and

innovative products,” and its research activities of “demonstrating product efficacy and regulatory

compliance prior to launch,” stating in pertinent part:

               Research and Development

               Research activities represent a significant part of the Company’s
               businesses. Research and development expenditures relate to the
               processes of discovering, testing and developing new products,
               improving existing products, as well as demonstrating product
               efficacy and regulatory compliance prior to launch. The
               Company remains committed to investing in research and
               development with the aim of delivering high quality and
               innovative products…

               Environment

               The Company is subject to a variety of U.S. and international
               environmental protection measures. The Company believes that its
               operations comply in all material respects with applicable
               environmental laws and regulations.

                                          *      *        *




                                                 27
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 28 of 53 PageID: 28



                The Company engages in areas of human health care where there is
                an opportunity to make a meaningful difference, and is committed
                to creating value by developing broadly accessible, high quality,
                innovative products and services.

                (Emphasis added).

        78.     The 2015 10-K discussed the regulations that J&J is subject to, including U.S.

regulations concerning “product safety, efficacy, manufacturing, advertising, labeling and safety

reporting,” stating in pertinent part:

                The Company’s businesses are subject to varying degrees of
                governmental regulation in the countries in which operations are
                conducted, and the general trend is toward increasingly stringent
                regulation. In the U.S., the drug, device and cosmetic industries
                have long been subject to regulation by various federal and state
                agencies, primarily as to product safety, efficacy, manufacturing,
                advertising, labeling and safety reporting.

        79.     The 2015 10-K discussed that the risks and uncertainties facing the Company are,

among others, “product efficacy or safety concerns resulting in product recalls or regulatory

action.”

        80.     The 2015 10-K discussed the product liability cases against J&J’s subsidiaries,

while stating that its “subsidiaries believe they have substantial defenses,” stating in pertinent part:

                Certain subsidiaries of Johnson & Johnson are involved in numerous
                product liability claims and lawsuits involving multiple products.
                Claimants in these cases seek substantial compensatory and, where
                available, punitive damages. While these subsidiaries believe they
                have substantial defenses, it is not feasible to predict the ultimate
                outcome of litigation. The Company has established accruals for
                product liability claims and lawsuits in compliance with ASC 450-
                20 based on currently available information, which in some cases
                may be limited. The Company accrues an estimate of the legal
                defense costs needed to defend each matter. For certain of these
                matters, the Company has accrued additional amounts such as
                estimated costs associated with settlements, damage and other
                losses. Product liability accruals can represent projected product
                liability for thousands of claims around the world, each in different
                litigation environments and with different fact patterns. Changes to



                                                  28
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 29 of 53 PageID: 29



                  the accruals may be required in the future as additional information
                  becomes available.

                  (Emphasis added).

       81.        On December 30, 2016, J&J touted the safety and effectiveness of talc in its

products on its website at https://www.safetyandcarecommitment.com/Ingredients/Talc, stating in

pertinent part:

                  In our products

                  We continue to use talc in our products because decades of science
                  have reaffirmed its safety. Because of its safety and effectiveness,
                  we confidently include pharmaceutical grade talc in our products.
                  Your trust in our products and your confidence using them every
                  day is a huge responsibility—that’s why we only use ingredients in
                  our products deemed safe by the latest science.

                  Science, research, clinical evidence and 30 years of studies by
                  medical experts around the world continue to support the safety of
                  cosmetic talc.

       82.        On February 27, 2017, the Company filed a Form 10-K for the fiscal year ended

January 1, 2017 (the “2016 10-K”) with the SEC, with the SEC, which provided the Company’s

year-end financial results and position and stated that the Company’s internal control over financial

reporting and disclosure controls and procedures were effective as of January 1, 2017. The 2016

10-K was signed by Executive Committee members Gorsky and Caruso. The 2016 10-K also

contained signed SOX certifications by Gorsky and Caruso attesting to the accuracy of financial

reporting, the disclosure of any material changes to the Company’s internal controls over financial

reporting, and the disclosure of all fraud.

       83.        The 2016 10-K discussed J&J’s baby products, stating in pertinent part:

                  The Consumer segment includes a broad range of products used in
                  the baby care, oral care, beauty (previously referred to as skin care),
                  over-the-counter pharmaceutical, women’s health and wound care
                  markets. Baby Care includes the JOHNSON’S® line of products.



                                                    29
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 30 of 53 PageID: 30




        84.     The 2016 10-K discussed the pending lawsuits against J&J and its subsidiaries

based on nondisclosure of alleged health risks associated with talc contained in J&J’s baby

products, stating in pertinent part:

                Claims for personal injury have been made against Johnson &
                Johnson Consumer Inc. and Johnson & Johnson arising out of the
                use of JOHNSON’S® Baby Powder. The number of pending
                product liability lawsuits continues to increase, and the Company
                continues to receive information with respect to potential costs and
                the anticipated number of cases. Lawsuits have been primarily filed
                in state courts in Missouri, New Jersey and California. In addition,
                a federal multi-district litigation proceeding has been created for this
                litigation in the District Court of New Jersey. The Company has
                established an accrual for defense costs in connection with product
                liability litigation associated with JOHNSON’S® Baby Powder.
                Changes to this accrual may be required in the future as additional
                information becomes available.

                                           *       *       *

                In June 2014, the Mississippi Attorney General filed a complaint in
                Chancery Court of The First Judicial District of Hinds County,
                Mississippi against Johnson & Johnson and Johnson & Johnson
                Consumer Companies, Inc. (now Johnson & Johnson Consumer
                Inc.) (JJCI). The complaint alleges that defendants failed to disclose
                alleged health risks associated with female consumers’ use of talc
                contained in JOHNSON’S® Baby Powder and JOHNSON’S®
                Shower to Shower (a product no longer sold by JJCI) and seeks
                injunctive and monetary relief. This matter is currently scheduled
                for trial in September 2017.

                                           *       *       *

                In May 2014, two purported class actions were filed in federal court,
                one in the United States District Court for the Central District of
                California and one in the United States District Court for the
                Southern District of Illinois, against Johnson & Johnson (J&J) and
                Johnson & Johnson Consumer Companies, Inc. (now Johnson &
                Johnson Consumer Inc.) (JJCI), alleging violations of state
                consumer fraud statutes based on nondisclosure of alleged health
                risks associated with talc contained in JOHNSON’S® Baby Powder
                and JOHNSON’S® Shower to Shower (a product no longer sold by
                JJCI). Both cases seek injunctive relief and monetary damages;



                                                  30
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 31 of 53 PageID: 31



               neither includes a claim for personal injuries. In October 2016, both
               cases were transferred to the United States District Court for the
               District Court of New Jersey as part of a newly created federal multi-
               district litigation. In December 2016, J&J and JJCI filed a motion
               to dismiss one of the cases.

       85.     The 2016 10-K discussed J&J’s commitment to “delivering high quality and

innovative products,” and its research activities of “demonstrating product efficacy and regulatory

compliance prior to launch,” stating in pertinent part:

               Research and Development

               Research activities represent a significant part of the Company’s
               businesses. Research and development expenditures relate to the
               processes of discovering, testing and developing new products,
               improving existing products, as well as demonstrating product
               efficacy and regulatory compliance prior to launch. The Company
               remains committed to investing in research and development with
               the aim of delivering high quality and innovative products…

               Environment

               The Company is subject to a variety of U.S. and international
               environmental protection measures. The Company believes that its
               operations comply in all material respects with applicable
               environmental laws and regulations.

                                          *      *        *

               The Company is broadly based in human health care, and is
               committed to creating value by developing accessible, high
               quality, innovative products and services.

               (Emphasis added).

       86.     The 2016 10-K discussed that the risks and uncertainties facing the Company are,

among others, “[p]roduct efficacy or safety concerns, whether or not based on scientific evidence,

potentially resulting in product withdrawals, recalls, regulatory action on the part of the U.S. Food

and Drug Administration (or international counterparts), declining sales and reputational damage.”




                                                 31
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 32 of 53 PageID: 32



       87.        The 2016 10-K discussed the product liability cases against J&J and its subsidiaries,

while stating that “the Company believes it has substantial defenses,” stating in pertinent part:

                  Johnson & Johnson and certain of its subsidiaries are involved in
                  numerous product liability claims and lawsuits involving multiple
                  products. Claimants in these cases seek substantial compensatory
                  and, where available, punitive damages. While the Company
                  believes it has substantial defenses, it is not feasible to predict the
                  ultimate outcome of litigation. The Company has established
                  accruals for product liability claims and lawsuits in compliance with
                  ASC 450-20 based on currently available information, which in
                  some cases may be limited. The Company accrues an estimate of
                  the legal defense costs needed to defend each matter when those
                  costs are probable and can be reasonably estimated. For certain of
                  these matters, the Company has accrued additional amounts such as
                  estimated costs associated with settlements, damages and other
                  losses. To the extent adverse verdicts have been rendered against
                  the Company, the Company does not record an accrual until a loss
                  is determined to be probable and can be reasonably estimated.
                  Product liability accruals can represent projected product liability
                  for thousands of claims around the world, each in different litigation
                  environments and with different fact patterns. Changes to the
                  accruals may be required in the future as additional information
                  becomes available.

                  The most significant of these cases include the DePuy ASR™ XL
                  Acetabular System and DePuy ASR™ Hip Resurfacing System, the
                  PINNACLE® Acetabular Cup System, pelvic meshes,
                  RISPERDAL®, XARELTO® and JOHNSON’S® Baby Powder.
                  As of January 1, 2017, in the U.S. there were approximately 2,000
                  plaintiffs with direct claims in pending lawsuits regarding injuries
                  allegedly due to the DePuy ASR™ XL Acetabular System and
                  DePuy ASR™ Hip Resurfacing System, 9,400 with respect to the
                  PINNACLE® Acetabular Cup System, 54,800 with respect to
                  pelvic meshes, 18,500 with respect to RISPERDAL®, 16,900 with
                  respect to XARELTO® and 3,100 with respect to JOHNSON’S®
                  Baby Powder.

                  (Emphasis added).

       88.        On July 1, 2017, J&J touted the safety and effectiveness of talc in its products on

its website at https://www.johnsonsbaby.com.ph/baby-products/johnsons-baby-powder, stating in

pertinent part:



                                                    32
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 33 of 53 PageID: 33



                Is talc safe for my baby’s skin?

                JOHNSON’S® Baby talc products are made using U.S.
                Pharmacopeial (USP) grade talc to ensure it meets the highest-
                quality, purity and compliance standards. Our talc is carefully
                selected, processed and tested to ensure that is asbestos free, as
                confirmed by regular testing conducted since the 1970s.

                Our confidence in using talc is based on a long history of safe use
                and more than 30 years of research by independent researchers,
                scientific review boards and global regulatory authorities.
                Read      more     about    our      Safety    &     Care
                Commitment here:
                http://www.safetyandcarecommitment.com/ingredient-
                info/other/talc

                (Emphasis added).

        89.     On September 21, 2017, Ernie Knewitz, a spokesman for J&J, said in an emailed

statement to Bloomberg that:

                ‘We are confident that our talc products are, and always have been,
                free of asbestos, based on decades of monitoring, testing and
                regulation,’ Knewitz said. ‘Historical testing of samples by the
                FDA, numerous independent laboratories, and numerous
                independent scientists have all confirmed the absence of asbestos in
                our talc products.’

        90.     On November 16, 2017, Reuters published an article titled, “Johnson & Johnson

wins California lawsuit claiming asbestos in talc caused cancer,” wherein J&J was quoted stating

that “Johnson’s Baby Powder has been around since 1894 and it does not contain asbestos or cause

mesothelioma or ovarian cancer.”

        C.      The Truth Is Revealed

        91.     On June 2, 2016, Reuters published an article titled, “Talc linked to ovarian cancer

risk in African-American women,” stating that J&J targeted its powder products to minorities,

stating in pertinent part:




                                                 33
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 34 of 53 PageID: 34



               In the 1990s, Johnson and Johnson outlined a plan to hike flagging
               sales of its powder “by targeting” black and Hispanic women,
               according to a company memorandum made public in recent
               lawsuits leading to multimillion-dollar verdicts against the powder
               manufacturer.

       92.     On September 21, 2017, Bloomberg published an article titled, “Johnson & Johnson

alerted to risk of asbestos in talc in ‘70s, files show,” stating that “documents indicate that J&J has

known for decades that its talc products include asbestos fibers and that the exposure to those fibers

can cause ovarian cancer,” stating in pertinent part:

               J&J Was Alerted to Risk of Asbestos in Talc in ‘70s, Files Show

               By Jef Feeley, Margaret Cronin Fisk, and Jared S. Hopkins

               September 21, 2017, 10:49 PM EDT Updated on September 22,
               2017, 11:50 AM EDT

               Documents unsealed in suit show traces of carcinogen in mine

               J&J’s tests going back to 1972 find no traces of asbestos

               Johnson & Johnson trained its employees to reassure anyone
               concerned about whether the company’s talcum powder contained
               asbestos that the cancer-causing substance “has never been found
               and it never will’’ in its iconic baby powder, according to an undated
               memo unsealed in a lawsuit against the drugmaker.

               But plaintiffs say other unsealed documents indicate that J&J
               has known for decades that its talc products include asbestos
               fibers and that the exposure to those fibers can cause ovarian
               cancer. The talc used by J&J to make its products “is not now,
               nor has it ever been, free from asbestos and asbestiform fibers,’’
               according to the lawsuit filed on behalf of more than 50 women
               in St. Louis.

               The unsealed documents add another dimension to the claims
               against J&J as it defends itself from more than 5,000 suits across the
               U.S. blaming its baby powder products for causing women to
               develop ovarian cancer. While five juries have ruled against J&J,
               the company has won one case and had some other claims thrown
               out.




                                                  34
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 35 of 53 PageID: 35



            One of the documents unsealed Sept. 6 indicates that in May 1974,
            an official at J&J’s Windsor mine in Vermont recommended “the
            use of citric acid in the depression of chrysotile asbestos’’ from talc
            extracted from the site.

            “The use of these systems is strongly urged by this writer to provide
            protection against what are currently considered to be materials
            presenting a severe health hazard and are potentially present in all
            talc ores in use at this time,” the mine’s director of research and
            development wrote then.

                                      *       *       *

            The unsealed files were used as part of an April pre-trial
            deposition given by Joanne Waldstreicher, J&J’s chief medical
            officer since 2013. Under questioning by plaintiffs’ lawyer Mark
            Lanier, Waldstreicher maintained that J&J’s baby powder products
            are asbestos free. We have experts that assure there’s no asbestos in
            our talc,” she told the lawyer.

            Consumer Safety
            According to the undated training memo, J&J representatives
            continued to reiterate at medical conferences that there wasn’t any
            asbestos in the company’s talc-based products.

            “Though there will never be a problem with Johnson & Johnson talc,
            we also endeavor vigorously to keep an eye on all the sources of talc
            worldwide, which might be used by other powder manufacturers and
            sold here,” officials said.

            In 1973, a company report about J&J’s Windsor Materials talc mine
            in Vermont noted that officials were working with federal officials
            to check for fibers that could indicate the presence of asbestos at the
            site. A J&J official said in that report that the company’s baby
            powder “contains talc fragments classifiable as fiber. Occasionally
            sub-trace quantities of” two types of asbestos “are identifiable and
            these might be classified as asbestos fiber.’’

            Concerned that asbestos may have tainted talc used in the
            company’s products, a J&J official suggested the company move
            toward using corn starch in its consumer products rather than talc,
            according to the report.

            According to the unsealed documents, J&J also pushed to stop the
            distribution of a booklet revealing the discovery of trace amounts of
            asbestos in the talc the company bought from an Italian mine.



                                              35
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 36 of 53 PageID: 36



            Owners of the Val Chisone mine near Turin produced the booklet in
            1974 to market the site’s talc.

            “The business threat” with the Italian publication, according to a
            J&J research scientist, “is that it can raise doubts on the validity of
            the documentation of purity and safety of talc.’’

            The scientist persuaded the mine’s owners to stop distributing
            English-language versions of the booklet until J&J officials could
            rewrite it, according to the unsealed documents.

            Trace Amounts

            J&J contends that testing at the Val Chisone mine two years before
            the marketing pamphlet was written showed no evidence of asbestos
            at the site. Dr. F.D. Pooley of University College, Cardiff, Wales,
            said in a 1972 report that “no chrysotile was found at the mine or in
            the samples taken.”

            “Some tremolite was located, but was not asbestiform in character
            and has not been detected in talc imported into Great Britain for the
            past year,” Pooley said, according to documents provided by J&J,
            “nor in shipments dating back to 1949.”

            Even trace amounts of asbestos in talc products pose a cancer risk,
            said Dr. Barry Castleman, a consultant hired by government
            agencies and health groups to gauge the health effects of the once-
            commonly used insulation material. He has testified for plaintiffs in
            asbestos cases, not in talc cases.

            “It is a problem even if it’s found in small amounts in talc, especially
            because it’s used by children and women,” Castleman said in an
            interview. He added that he wrote J&J in 1972 pointing out that
            asbestos in talc consumer products could cause serious health
            problems. “They responded that there was no asbestos in their talc,”
            Castleman said.

            Lanier, the plaintiffs’ lawyer, asked Waldstreicher during her
            deposition if she’d seen the rewritten version of the mine booklet in
            which all references to asbestos were stricken. “I don’t see that
            here,” she said.

            Lanier also pointed to some studies of J&J’s talc products that he
            said found asbestos, and questioned whether the company should
            have warned consumers about those findings. He asked her
            specifically about the Windsor mine testing, and she said “40 years



                                              36
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 37 of 53 PageID: 37



               ago, there could have been different types of testing that may not be
               as accurate as the testing we have today.”

               “Would you agree that if asbestos is in the product, you all ought to
               be warning people?” Lanier asked. At first, Waldstreicher
               responded that it was a “hypothetical question.” Eventually, she
               conceded.

               “I would like to be warned before I were around any cancer-causing
               substance,” she said.

       93.     On this news, shares of J&J fell $2.28 per share over five consecutive trading days

to close at $129.47 per share on September 28, 2017, damaging investors.

       94.     On February 5, 2018, CNBC published an article titled, “Johnson & Johnson falls

on report that lawsuits could expose potentially damaging documents,” stating in pertinent part:

               Johnson & Johnson falls on report that lawsuits could expose
               potentially damaging documents

               •      Johnson & Johnson's stock fell on a report that court
                      proceedings could expose potentially damaging
                      documents.

               •      J&J is facing numerous lawsuits claiming its talc
                      products such as Johnson's Baby Powder caused
                      cancer.

               •      Johnson & Johnson has said baby powder does not
                      contain asbestos and does not cause ovarian cancer or
                      mesothelioma.

               Angelica LaVito | @angelicalavito
               Published 1:01 PM ET Mon, 5 Feb 2018 Updated 4:46 PM ET Mon,
               5 Feb 2018

               Shares of Johnson & Johnson fell Monday on a report that court
               proceedings could expose potentially damaging documents.

               J&J is facing numerous lawsuits claiming its talc products such as
               Johnson's Baby Powder caused cancer. The company has insisted
               its baby powder does not contain asbestos and causes neither
               mesothelioma nor ovarian cancer.



                                                37
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 38 of 53 PageID: 38



                  In a statement, a J&J spokesman pointed to a California judge ruling
                  in favor of J&J in November in a lawsuit by a woman who said she
                  developed mesothelioma after using the company’s talc-based
                  products. He said the company would continue to defend its
                  position in future cases.

                  “We are confident that our talc products are, and always have been,
                  free of asbestos, based on decades of monitoring, testing and
                  regulation dating back to the 1970s,” he said. “Historical testing of
                  samples by the FDA, numerous independent laboratories, and
                  numerous independent scientists have all confirmed the absence of
                  asbestos in our talc products.”

        95.       On this news, shares of J&J fell $7.29 per share or over 5% from its previous closing

price to close at $130.39 per share on February 5, 2018, damaging investors.

        96.       A February 7, 2018 press release issued by the law firm Beasley Allen stated that

internal J&J documents from 1972 “note that asbestos was found in 100 percent of talc samples

tested at the time.”

        97.       Finally, on December 14, 2018, Reuters published its investigative findings

“Johnson & Johnson knew for decades that asbestos lurked in its Baby Powder” stating, in

pertinent part:

                  Facing thousands of lawsuits alleging that its talc caused cancer, J&J
                  insists on the safety and purity of its iconic product. But internal
                  documents examined by Reuters show that the company’s powder
                  was sometimes tainted with carcinogenic asbestos and that J&J kept
                  that information from regulators and the public.

Also on December 14, 2018, The New York Times published similar findings in “Johnson &

Johnson Feared Baby Powder’s Possible Asbestos Link for Years” stating “Johnson & Johnson

says its product is safe. But asbestos, a carcinogen that can exist underground near talc, was a

concern inside the company for decades.”

        98.       J&J’s share price fell dramatically on massive trading volume, dropping nearly

17%, or $25.00 per share, closing at a low on December 24, 2018 of $122.84.


                                                   38
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 39 of 53 PageID: 39



                     VI.  THE PLAN’S FIDUCIARY BREACHES:
                  FIDUCIARY ACTION SHOULD HAVE BEEN TAKEN

       99.     Throughout the Class Period, Defendants knew or should have known about J&J’s

failure to disclose the truth about its talc products. Defendants knew or should have known that

J&J’s public SEC filings were materially false and misleading, and that J&J’s stock price did not

reflect material information about the Company.       They further knew that J&J, along with

Executive Committee members Gorsky and Caruso, misled the public in its SEC filings on which

the public was relying. Yet Defendants did nothing to act upon that knowledge to protect the

retirement savings of the Plan participants to whom they owed their fiduciary duties.

       100.    Defendant Fasolo was a member of the Executive Committee, a committee

composed of J&J’s most senior managers who oversee and coordinate the activities of the

Company’s three business segments, including the Consumer segment. Members of the Executive

Committee include its CEO Gorsky; CFO Caruso; Duato, who is responsible for the Company’s

Consumer and Pharmaceutical sectors; Worldwide Chairman of the Consumer Sector Mesquita;

Chief Scientific Officer Stoffels; Chief Communications Officer Sneed; General Counsel

Ullmann; and new CFO Wolk.

       101.    CEO Gorsky and CFO Caruso were the Sarbanes-Oxley co-signatories of J&J’s

SEC filings, and, indeed, were the people who actually made many of J&J’s misleading statements

that artificially drove up the Company’s stock price. They were centrally involved in the

preparation of the financial statements, including with respect to what was and was not disclosed

regarding the safety of the Company’s talc products. They were responsible for ensuring that that

reporting complied with the federal securities laws, which of course require truth and accuracy in

all financial reporting. Just like the CEOs before him, as seen throughout the internal J&J




                                               39
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 40 of 53 PageID: 40



documents that were recently made public, Gorsky was aware of J&J’s longtime position that its

talc products were “safe” and all of the past and present scientific evidence to the contrary.

       102.    Duato and Mesquita were heads of J&J’s Consumer segment, the business unit

responsible for the manufacturing and sale of Johnson’s Baby Powder, and oversaw all aspects of

that segment. This included, along with Stoffels, oversight of the testing of talc products for

asbestos.

       103.    Sneed, as Chief Communications Officer, was responsible for the preparation and

oversight of all statements made to consumers regarding the safety of J&J’s talc products.

       104.    Ullmann, as J&J’s General Counsel, oversaw all of the Company’s legal matters,

including the thousands of lawsuits filed against J&J for its failure to warn consumers of the

dangers associated with the use of its talc products. Ullmann also oversaw and reviewed the

collection of the damning internal documents recently produced in pending litigations; he had

direct knowledge of this evidence, which showed that J&J had been aware of the presence of

asbestos in its talc products since the 1950s.

       105.    Through his membership on the Executive Committee, Fasolo was directly

involved in frequent discussions about the presence of asbestos in the Company’s talc products.

Arguably, no one else at J&J was more centrally involved in the Company’s misrepresentations

than the members of the Executive Committee. No one else was better positioned to understand

the effect that these misrepresentations were having on J&J’s stock price than the members of the

Executive Committee, including Fasolo.

       106.    Given the longstanding concealment by J&J of the asbestos in its talc, and the

circulation of this information throughout the Company, it is far more likely than not that each

Defendant knew or should have known that the misrepresentations regarding the presence of




                                                 40
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 41 of 53 PageID: 41



asbestos in the Company’s talc products. The truth was concealed from the public, enabled J&J’s

stock price to trade at an artificially high value, and, sure enough, when the truth finally did

emerge, J&J’s stock price dropped as that artificial inflation value was wiped away.

       107.    Fasolo, as well as the other members of the Committee, had a front row seat as J&J

continuously misrepresented the safety of its talc products. And each Defendant was also a

fiduciary of the Plan, charged under ERISA with ensuring the prudence of Plan investments, well

aware that the Fund was a popular Plan investment, and also aware that that popular investment

had become an imprudent one. Yet none of them took a single action to protect Plan participants

from that imprudent and ultimately harmful investment.

       108.    As Plan fiduciaries, Defendants were required to investigate and monitor whether

the Fund was a prudent retirement investment and to cause corrective disclosures to be made about

J&J. Notwithstanding these duties, Defendants did nothing to protect the retirement savings of the

Plan participants from harm as the result of the artificial inflation of J&J’s stock price.

       A.   Corrective Disclosures Should Have Been Made and
       Would Not Have Caused “More Harm Than Good”

       109.    Defendants had the ability to try to effectuate corrective public disclosures to cure

the fraud consistent with the requirements of the federal securities laws to correct the artificial

inflation. Fasolo, as a member of the Executive Committee, was uniquely situated to fix this

problem. He could have tried to accomplish truthful or corrective disclosures to be made much

earlier to cure the Company’s fraud and to make the Fund a prudent investment again for the Plan.

       110.    If Defendants had tried to cause corrective public disclosure near the very

beginning of J&J’s fraud—at the beginning of the Class Period—almost all of the artificial

inflation of J&J’s stock price that occurred could have been avoided, and virtually no Plan

participants who purchased inflated shares of the Fund would have been harmed. But as the fraud



                                                  41
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 42 of 53 PageID: 42



went on and on, more and more Plan participants made purchases at artificially high prices, the

harm to Plan participants steadily increased. As two experts framed the issue:

               If the fraud occurs on one day at the beginning of the class period so
               that the gap between the value line and the price line appears
               immediately, the bias will be small because only investors who
               purchased the securities in the first few days of the class period are
               affected by the error. However, if the fraud consists of a series of
               omissions and misrepresentations so that the gap between the price
               line and the value line widens slowly, the inflation will be overstated
               for a much larger group of purchasers.

Bradford Cornell and R. Gregory Morgan, Using Finance Theory to Measure Damages in Fraud

on the Market Cases, 37 UCLA L. Rev. 883, 911 (1990) (emphasis added).

       111.    Defendants also needed to act to prevent future harm and damage to the Plan’s

investment in J&J stock. This position was at risk from a large stock price correction when the

public learned the truth and realized that the Company had concealed a fraud. As time passed, J&J

stock price inflated further due to the fraud and the size of the scandal grew, making the eventual

collapse worse. The concealment of the fraud put the Plan’s holding of J&J stock at risk for a

serious and lasting decline in value, and hurt management’s credibility and the long-term prospects

of J&J as an investment. This significant harm to the Plan could have been prevented or mitigated

by timely disclosure.

       112.    This reputational damage is not merely theoretical. Economists and finance experts

have conducted numerous empirical studies on the matter, and concluded “the reputational

penalty” a company suffers because it perpetrates a prolonged fraud is significantly greater than

any regulatory fines or other penalties that it may occur—in fact, the reputational penalty is “7.5

times the sum of all penalties imposed through the legal and regulatory system.” Jonathan M.

Karpoff, D. Scott Lee and Gerald S. Martin, The Cost to Firms of Cooking the Books, Journal of

Financial and Quantitative Analysis, Vol. 43, No. 3 (Sept. 2008). Moreover, “[f]or each dollar



                                                 42
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 43 of 53 PageID: 43



that a firm misleadingly inflates its market value, on average, it loses this dollar when its

misconduct is revealed, plus an additional $3.08 … [of which] $2.71 is due to lost reputation.”

See id. (emphasis added). And this reputational damage, unsurprisingly, increases the longer the

fraud goes one. Id.

       113.    Defendants cannot argue that the federal securities laws prevented them from

causing a truthful disclosure to be made. In this situation, ERISA and the federal securities laws

compelled Defendants to take exactly the same action—tell the truth and correct the inflated stock

price. No law or duty required them to conceal or prevent the disclosure of the truth—quite the

opposite.

       114.    This also means that Defendants knew—or should have known—that disclosure of

the fraud was going to happen one way or another. J&J had spent over 60 years concealing the

fact that asbestos was present in its talc products. The Company sought to influence and

manipulate government agencies by withholding all evidence which did not support its

misrepresentations that its products were safe. It was more likely than not that the Company’s

fraud would soon be discovered, as evidenced by the increasing number of users of its products

developing cancer, the increasing number of lawsuits filed by victims, and the increasing number

of those cases overcoming motions to dismiss and proceeding on to discovery, which Defendants

knew (or should have known). When the internal documents showing the perpetration of the

massive fraud were made public, the truth would certainly have to be disclosed to the public. In

other words, J&J’s misrepresentations about the safety of its talc products were a ticking time

bomb. Eventually, that bomb would go off and the truth would have to be disclosed, bringing the

artificial inflation of J&J’s stock to a painful end. If Defendants were really considering what

action would do Plan participants more harm or good, they should have considered that, given the




                                               43
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 44 of 53 PageID: 44



likelihood of the truth coming out, a stock price correction was unavoidable—the only relevant

question for them should have been whether it would be better for Plan participants for the

correction to occur sooner or later. Given the overwhelming evidence and research showing that

later disclosure of fraud increases the risk of a harsher price correction, as well as a slower-than-

necessary price recovery, and given the virtual certainty that J&J’s fraud was going to be revealed

one way or another, Defendants should have recognized that earlier disclosure was by far the less

harmful option than the one that they did choose—namely, waiting for the truth to come out on its

own. This decision by Defendants led to a much harsher price correction, and a more sluggish

recovery, than was necessary.

       115.    Defendants could not have reasonably believed that attempting to effectuate

truthful, corrective disclosure would do more harm than good to the Plan or its participants. First

and foremost, the participation of the fiduciaries in a fraud that deceives the Plan participants runs

counter to ERISA’s fundamental obligation that fiduciaries must communicate truthfully and

accurately with those to whom a fiduciary duty is owed. At a minimum, Defendants had the

fiduciary obligation to cause the truth to be disclosed to correct the fraud and not perpetuate it.

       116.    Truthful disclosure was also needed to prevent worse future harm to the Plan and

J&J’s stock price. Defendants may argue that they were concerned that correcting the fraud would

temporarily lower the stock price, but that concern should not have deterred disclosing the truth.

Every stock fraud in history, when corrected, has resulted in a temporary drop in the stock price;

that is an inherent quality of efficient markets. But here, with disclosure a virtual certainty

regardless and an increasing risk of a harsher correction and a slower recovery, Defendants should

have disclosed the truth sooner rather than later to minimize the ongoing harm (to prevent further




                                                 44
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 45 of 53 PageID: 45



artificial inflation and purchases at excessive prices) as well as worse future damage to J&J’s stock

price, and, therefore, the retirement savings of Plan participants invested in the Fund.

       117.    The longer that J&J’s fraud went on, the more Plan purchasers bought at artificially

inflated prices, and the size of the harm to each purchaser increased over time as the stock price

inflated. As a result, J&J stock had farther to fall when the truth inevitably came out, so that the

purchasers were hurt even worse as the result of choosing to invest in the Fund.

       118.    The Plan holders of Fund shares suffered greater harm and damage in this same

manner from Defendants’ failure to end the fraud. While they held Fund shares over the period of

time when the stock price was artificially appreciating in value, they were deceived by the false

growth. They suffered greater losses when J&J’s stock price corrected, and fell further due to the

loss of management credibility. They also were deprived of the option of transferring their shares

into one of the different, prudent investment alternatives under the Plan, which would have spared

them from the greater losses when the stock correction took place.

       119.    Additionally, the issuance of a corrective disclosure was arguably required by the

federal securities laws, reifying the inevitability of the truth’s coming out. By the very same

mechanism that J&J could have used to make corrective disclosures to the general public under

the federal securities laws, it could also have made disclosures to Plan participants, because Plan

participants are, after all, part of the general public. Defendants did not have to make a “special”

disclosure only to Plan participants, but could simply have caused, through personnel with

disclosure responsibilities, one corrective disclosure to be made to the world and thereby

simultaneously satisfied its obligations under the federal securities laws and ERISA.

       120.    And, even if Defendants determined that disclosure was not required by the

securities laws, disclosure was certainly not prohibited by them. As discussed above, the truth’s




                                                 45
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 46 of 53 PageID: 46



emergence, and thus J&J’s stock price correction, was inevitable. Thus, Defendants, in weighing

harm versus good, should have concluded that even a disclosure not required by the securities laws

would, in this case, be less harmful than waiting for the disclosure to happen through some other

mechanism—in this case, the public disclosure of J&J’s internal documents produced in recent

litigation.

        121.   Indeed, earlier disclosure by J&J would have affirmatively benefitted the Plan and

its participants, as well as mitigated the harm. With the truth about J&J’s fraud and inflated

revenues and earnings, Plan participants could properly evaluate the Fund versus their other

investment alternatives for their retirement savings. Plan participants considering new purchases

with their contributions could select healthier, prudent investment options available through the

Plan which outperformed J&J stock during the Class Period. And over the long term, the failure

to act by the Plan fiduciaries to expose corporate fraud is likely to have a chilling effect on future

purchases of the Fund by Plan participants, because their trust in their employer has likely been

eroded by this malfeasance. Such an effect constitutes a net harm to the Plan.

        122.   Millions upon millions of dollars were lost from the retirement accounts of J&J

employees. Defendants, as Plan fiduciaries, are directly responsible for this enormous harm that

its breaches of duty caused.

                           VII.    CLASS ACTION ALLEGATIONS

        123.   Plaintiffs bring this action as a class action pursuant to Federal Rule of Procedure

23(a), (b)(l) and/or (b)(2) on behalf of themselves and the following class of persons similarly

situated (the “Class”):

               All individuals, excluding Defendants, who participated in the Plan
               and whose individual accounts purchased and/or held the Fund at
               any time between February 22, 2013, through January 25, 2019,
               inclusive.


                                                 46
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 47 of 53 PageID: 47



       124.    Excluded from the Class are Defendants, the officers and directors of the Company,

members of their immediate families and their legal representatives, heirs, successors or assigns

and any entity in which Defendants have or had a controlling interest.

       125.    The members of the Class are so numerous that joinder of all members is

impracticable. While the exact number of Class members is unknown to plaintiffs at this time and

can only be ascertained through appropriate discovery, Plaintiffs believe that there are over 60,000

members in the proposed Class. Record owners and other members of the Class may be identified

from records maintained by J&J or the Plan and may be notified of the pendency of this action by

mail, using the form of notice similar to that customarily used in securities class actions.

       126.    Plaintiffs’ claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law complained of herein.

       127.    Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

       a.      Whether Defendants each owed a fiduciary duty to the Plan, to Plaintiffs and to
               members of the Class;

       b.      Whether Defendants breached fiduciary duties owed to the Plan, to Plaintiffs and
               to members of the Class by failing to act prudently and solely in the interests of the
               Plan and the Plan’s participants and beneficiaries;

       c.      Whether Defendants failed to provide sufficient material disclosure to any and all
               Plan fiduciaries;

       d.      Whether Defendants violated ERISA; and

       e.      The extent to which Class members have sustained damages and the proper
               measure of those damages.




                                                 47
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 48 of 53 PageID: 48



        128.    Plaintiffs’ claims are typical of the claims of the members of the Class because

Plaintiffs and the other members of the Class each sustained damages or were negatively affected

by Defendants’ wrongful conduct in violation of ERISA as complained of herein.

        129.    Plaintiffs will fairly and adequately protect the interests of the members of the Class

and have retained counsel highly competent and experienced in class action and complex litigation,

including actions involving ERISA plans. Plaintiffs have no interest antagonistic to or in conflict

with those of the Class.

        130.    Class action status in this ERISA action is warranted under Rule 23(b)(1)(B)

because this action is also brought on behalf of the Plan, and any prosecution of separate actions

by the members of the Class would create a risk of adjudications with respect to the Plan which

would, as a practical matter, be dispositive of the interests of the other members not parties to the

actions, or substantially impair or impede their ability to protect their interests.

        131.    Class action status is also warranted under the other subsections of Rule 23(b)

because: (i) prosecution of separate actions by the members of the Class would create a risk of

establishing incompatible standards of conduct for Defendants; (ii) Defendants have acted or

refused to act on grounds generally applicable to the Class, thereby making appropriate final

injunctive, declaratory or other appropriate equitable relief with respect to the Class as a whole.

        132.    Plaintiffs also bring this action on behalf of the Plan pursuant to ERISA §§ 409(a),

502(a)(2), 29 U.S.C. §§ 1109(a), 1132(a)(2).

                                          COUNT I
                  Failure to Prudently and Loyally Manage the Plan’s Assets
                                  (Against All Defendants)

        133.    Plaintiffs incorporate the allegations contained in the previous paragraphs of this

Complaint as if fully set forth herein.




                                                  48
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 49 of 53 PageID: 49



       134.      At all relevant times, as alleged above, all Defendants were fiduciaries within the

meaning of ERISA § 3(21)(a), 29 U.S.C. § 1002(21)(A) in that they exercised discretionary

authority or control over the administration and/or management of the Plan or disposition of the

Plan’s assets.

       135.      Under ERISA, fiduciaries who exercise discretionary authority or control over

management of a plan or disposition of a plan’s assets are responsible for ensuring that investment

options made available to participants under a plan are prudent. Furthermore, such fiduciaries are

responsible for ensuring that all investments in the Company’s stock in the Plan were prudent and

that such investment was consistent with the purpose of the Plan. Defendants are liable for losses

incurred as a result of such investments being imprudent.

       136.      A fiduciary’s duties of loyalty and prudence require it to disregard plan documents

or directives that it knows or reasonably should have known would lead to an imprudent result or

would otherwise harm plan participants or beneficiaries. ERISA § 404(a)(l)(D), 29 U.S.C. §

1104(a)(l)(D). Thus, a fiduciary may not blindly follow plan documents or directives that would

lead to an imprudent result or that would harm plan participants or beneficiaries, nor may it allow

others, including those whom they direct or who are directed by the plans, including plan trustees,

to do so.

       137.      Defendants’ duties of loyalty and prudence also obligate them to speak truthfully

to participants, not to mislead them regarding the Plan or its assets, and to disclose information

that Plan participants need in order to exercise their rights and interests under the Plan. This duty

to inform participants includes an obligation to provide participants and beneficiaries of the Plan

with complete and accurate information, and to refrain from providing inaccurate or misleading

information, or concealing material information, regarding the Plan’s investments and investment




                                                 49
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 50 of 53 PageID: 50



options such that the Plan participants can make informed decisions with regard to the prudence

of investing in such options made under the Plan.

       138.    Defendants breached their duties to prudently and loyally manage the Plan’s assets.

During the Class Period, Defendants knew that the Fund had become an imprudent investment for

Plan participants’ retirement savings because there was false and misleading material information

given to Plan participants and the public about the stock that artificially inflated its value.

       139.    Accordingly, Defendants should have taken appropriate responsive action by trying

to effectuate, through personnel with disclosure responsibilities, corrective public disclosures to

cure the fraud, correct the stock price, and render the Fund a prudent investment again. As such,

between February 22, 2013, through January 25, 2019, Plan participants could not appreciate the

true risks presented by investments in J&J’s stock and, therefore, could not make informed

decisions regarding their investments.

       140.    As a direct and proximate result of the breaches of fiduciary duties alleged herein,

the Plan, and indirectly Plaintiffs and other Plan participants, suffered foreseeable damage to or

lost a significant portion of their retirement investments. Pursuant to ERISA § 502(a), 29 U.S.C.

§ 1132(a) and ERISA § 409, 29 U.S.C. § 1109(a), Defendants are liable to restore the losses to the

Plan caused by their breaches of fiduciary duties.


                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for:

       A.      Determination that the instant action may be maintained as a class action under

Rule 23, Federal Rules of Civil Procedure, appointing Plaintiffs as class representatives, and

determining that Plaintiffs’ counsel satisfies the prerequisites of Rule 23(g);




                                                  50
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 51 of 53 PageID: 51



        B.      Declaration that Defendants breached ERISA fiduciary duties owed to the Plan and

its participants;

        C.      An Order compelling Defendants to make good to the Plan all losses to the Plan

resulting from Defendants’ breaches of their fiduciary duties, including losses to the Plan resulting

from imprudent investment of the Plan’s assets, to restore to the Plan all profits Defendants made

through use of the Plan’s assets, and to restore to the Plan all profits that the participants would

have made if Defendants had fulfilled their fiduciary obligations;

        D.      Imposition of a Constructive Trust on any amounts by which Defendants were

unjustly enriched at the expense of the Plan as the result of breaches of fiduciary duty;

        E.      An Order enjoining Defendants from any further violations of their ERISA

fiduciary obligations;

        F.      Actual damages in the amount of any losses the Plan suffered, to be allocated

among the participants’ individual accounts in proportion to the accounts’ losses including the lost

opportunity costs;

        G.      An Order that Defendants allocate the Plan’s recovery to the accounts of all

participants who had any portion of their account balances invested in the Fund in proportion to

the accounts’ losses attributable to the decline in the price of its stock or the value of investment

in alternative options under the Plan.

        H.      Awarding the Plan or Plan participants rescission or money damages including pre-

judgment interest;

        I.      An Order awarding costs pursuant to 29 U.S.C. § 1132(g);

        J.      An Order awarding attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and the

common fund doctrine;




                                                 51
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 52 of 53 PageID: 52



       K.      An Order for equitable restitution and other appropriate equitable monetary relief

against Defendants; and

       L.      Such other and further relief the Court deems just and equitable.


                                DEMAND FOR JURY TRIAL

       Plaintiffs and the Class request a jury trial for any and all Counts for which a trial by jury

is permitted by law.


 Dated: January 25, 2019                        By: /s/ Justin Sauerwald
                                                   Justin Sauerwald

                                                ZAMANSKY LLC
                                                Samuel E. Bonderoff*
                                                Jacob H. Zamansky*
                                                Edward H. Glenn, Jr.*
                                                Justin Sauerwald
                                                50 Broadway, 32nd Floor
                                                New York, NY 10004
                                                Telephone:    (212) 742-1414
                                                Facsimile:    (212) 742-1177
                                                Email:        justin@zamansky.com

                                                *Pro Hac Vice application forthcoming

                                                COUNSEL FOR PLAINTIFFS AND
                                                THE PUTATIVE CLASS




                                                52
Case 3:19-cv-01115-FLW-TJB Document 1 Filed 01/25/19 Page 53 of 53 PageID: 53



                       LOCAL CIVIL RULE 11.2 CERTIFICATION

       Pursuant to Local Civil Rule 11.2, I hereby certify that the matter in controversy is related

to the following civil action: Frank Hall v. Johnson & Johnson, et al., Case No. 3:18-cv-01833-

FLW-TJB.

       I hereby certify that the following statements made by me are true. I am aware that if any

of the foregoing statements made by me are willfully false, I am subject to punishment.


 Dated: January 25, 2019                        By: /s/ Justin Sauerwald
                                                   Justin Sauerwald

                                                ZAMANSKY LLC
                                                Samuel E. Bonderoff*
                                                Jacob H. Zamansky*
                                                Edward H. Glenn, Jr.*
                                                Justin Sauerwald
                                                50 Broadway, 32nd Floor
                                                New York, NY 10004
                                                Telephone:    (212) 742-1414
                                                Facsimile:    (212) 742-1177
                                                Email:        justin@zamansky.com

                                                *Pro Hac Vice application forthcoming

                                                COUNSEL FOR PLAINTIFFS AND
                                                THE PUTATIVE CLASS




                                                53
